Citation Nr: 1217685	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  04-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for orthopedic manifestations of degenerative disc disease of the lumbar spine rated as 20 percent prior to August 17, 2007.

2.  Entitlement to a rating in excess of 10 percent for incomplete paralysis of the sciatic nerve of the right lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for incomplete paralysis of the sciatic nerve of the left lower extremity.  

4.  Entitlement to an increased disability rating for orthopedic manifestations of degenerative disc disease of the lumbar spine rated as 40 percent from August 17, 2007.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1975.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision of the RO that denied a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.  The Veteran timely appealed.

In April 2007, the Board remanded the matters for additional development.  
In September 2007, VA's Appeals Management Center (AMC) increased the disability evaluation to 40 percent for degenerative disc disease of the lumbar spine, effective August 17, 2007.  Because higher evaluations are available for degenerative disc disease of the lumbar spine both prior to and from August 17, 2007; and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board remanded the matters in January 2010.  In January 2011, the AMC assigned separate 10 percent disability ratings for radiculopathy of each lower extremity, effective May 15, 2003.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 17, 2007, the Veteran's degenerative disc disease of the lumbar spine had been manifested by limitation of motion, painful motion, muscle spasm, and without additional functional loss due to pain; severe intervertebral disc syndrome with recurring attacks, severe limitation of motion, listing of the whole spine to the opposite side, and abnormal mobility on forced motion have not been demonstrated.

2.  Throughout the course of the rating periods on appeal, the Veteran has exhibited mild incomplete paralysis of the sciatic nerve of each lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.

3.  For the period from August 17, 2007, the Veteran's degenerative disc disease of the lumbar spine has been manifested by severe limitation of motion, severe intervertebral disc syndrome, functional loss due to pain, and fatigability; pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy and little intermittent relief, ankylosis, incapacitating episodes, and doctor-prescribed bed rest have not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to August 17, 2007, the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (renumbered 5243), 5295 (2002).

2.  The criteria for a disability evaluation in excess of 10 percent for associated incomplete paralysis of the sciatic nerve of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).
             
3.  The criteria for a disability evaluation in excess of 10 percent for associated incomplete paralysis of the sciatic nerve of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).

4.  For the period from August 17, 2007, the criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (renumbered 5243), 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through April 2007 and January 2010 letters, the AMC notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the April 2007 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim decided on appeal, reports of which are of record and are adequate for rating purposes.  Specifically, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Furthermore, the examiner provided appropriate findings sufficient to rate the Veteran under the appropriate diagnostic criteria.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

General Legal Criteria 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances, it is not expected that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of low back pain and feeling such and numbness and tingling in his extremities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Service connection has been established for degenerative disc disease of the lumbar spine, based on aggravation of nonservice-connected disability.  The RO has evaluated the Veteran's degenerative disc disease of the lumbar spine as 20 percent disabling under 38 C.F.R. § 4.71a, former Diagnostic Code 5293, pertaining to intervertebral disc syndrome, for the period prior to August 17, 2007.  The Board notes that the Veteran's degenerative disc disease of the lumbar spine then warranted a 30 percent evaluation, but that the net evaluation was derived by substracting 10 percent for disability that existed prior to aggravation.

Effective August 17, 2007, the AMC assigned a 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237, based on orthopedic findings.  The Board notes that the AMC also assigned separate 10 percent disability ratings for radiculopathy of each lower extremity, based on neurological findings, effective May 15, 2003.

Rating Criteria

Under former Diagnostic Code 5293 (renumbered 5243), a noncompensable evaluation is warranted for intervertebral disc syndrome which is cured by surgery.  A 10 percent rating requires mild intervertebral disc syndrome.  A 20 percent evaluation is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent evaluation requires severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Alternatively, the Veteran's disability may be evaluated under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, pertaining to limitation of motion; or under 38 C.F.R. § 4.71a, former Diagnostic Code 5295, pertaining to lumbosacral strain.

Under former Diagnostic Code 5292, slight limitation of motion of the lumbar segment of the spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar segment of the spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292 (2002).

Under former Diagnostic Code 5295, a 10 percent evaluation for lumbosacral strain requires characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

During the course of this appeal, VA revised the criteria for evaluation of intervertebral disc syndrome, effective on September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 2002)).  VA also revised the criteria for evaluation of diseases and injuries of the spine, effective on September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 2003)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  
  
Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, under both the former (revisions to Diagnostic Code 5293 (renumbered 5243) (2002)) and revised criteria, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the revised rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

In evaluating the Veteran's disability, the Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  At the outset, however, the Board notes that, in the absence of any evidence of a fractured vertebra (or residuals thereof), or ankylosis of the lumbar spine, consideration of former Diagnostic Codes 5285 or 5289 (renumbered 5235 to 5243) for diseases and injuries of the spine is unnecessary.  

Factual Background

Historically, records in the claims file reflect that the Veteran had injured his back while working in the oil fields in May 1984, and was diagnosed as having a ruptured intervertebral disk; and had surgery at that time.  Records, dated in June 2001, include an assessment of back spasms and back pain with history of three back surgeries from ruptured disks.
  
X-rays taken of the lumbosacral spine in May 2002 revealed mild degenerative changes of the lumbar spine, and marked narrowing of the L5-S1 interspace most likely due to degenerative disc disease.

The report of a May 2002 VA examination included a diagnosis of chronic low back pain.  Range of motion of the lumbar spine was to 60 degrees on flexion; to 30 degrees on extension; to 20 degrees on bending to the left, and to 40 degrees on bending to the right; and to 35 degrees on rotation to the left and to the right.  

VA treatment records, dated in June 2002, included an assessment of chronic lumbar pain which was worsened by the Veteran's previous ankle injury and his favoring the right leg.

During an August 2002 VA examination, the Veteran reported midline low back pain radiating out to the lumbar region bilaterally.  The pain radiated around the iliac crest and into the groins, causing swelling and weakness.  The Veteran reported no interference of bowel or bladder function, and experienced occasional numbness and tingling in the right foot.  He recently noticed a sensation of "spiders" scrawling up his right leg in the evening.  The Veteran reported having undergone a series of injections into his back, and having physical therapy.  Repetitive motions aggravated the pain, but did not change the range of motion and did not change strength or coordination.

Neurological evaluation of the lower extremities revealed no evidence of muscle wasting.  There was loss of pinprick sensation in the dorsum and sole of the left foot.  Light touch was distorted over the dorsal aspect of the left foot.  Muscle stretch reflexes were 2+ symmetric at knees and ankles, and plantar responses were downgoing.  Palpation in the lower extremities revealed normal peripheral pulses.

The examiner in August 2002 estimated a 30 percent aggravation of back symptoms resulting from the Veteran's service-connected left ankle disability.

Private treatment records, dated in May 2003, showed complaints of back pain and burning down the Veteran's right leg and right foot.  Examination revealed significant limitation of range of motion of the Veteran's low back, with pain on hyperextension and on flexion.  The examiner opined that it was more than likely that the old injury to the Veteran's left ankle continued to aggravate his low back.

During an August 2003 VA examination, the Veteran complained of reoccurring pain in the lower back with radiation of the pain down both legs to the foot on the right, and to the calf region on the left.  These pains were aggravated by prolonged standing and by bending and by any lifting or jarring motions.

VA treatment records, dated in January 2006, showed a diminished range of motion in the spine and lower extremities.  The Veteran's sciatic discomfort was non-reproducible; sensory was intact.  Records again revealed disk herniation with possible nerve root impingement in September 2006.  The Veteran tried physical therapy.  A neurosurgeon's note, dated in May 2007, revealed that the Veteran's pain was slowly, progressively, becoming worse.

Records revealed that the Veteran had been scheduled for surgery on his back in July 2007, but that the surgery was cancelled due to another medical condition.
 
The report of an August 2007 VA examination revealed that the Veteran's degenerative disc disease of the lumbar spine remained very problematic.  The Veteran reported recurring pain of the lower back that was aggravated by prolonged sitting and by prolonged standing, and by coughing and sneezing.  Lying down in awkward positions aggravated his low back.  The Veteran used a cane to assist himself with walking.  His low back disability affected his day-to-day activities, and inhibited activities that required prolonged sitting or standing or walking.  The Veteran reported that he had not been under complete bed rest or "incapacitated" in the past 12 months.

Examination of the lumbosacral spine in August 2007 revealed mild muscular atrophy.  Reflexes were somewhat subdued.  Range of motion of the lumbar spine was to 30 degrees on flexion; to 18 degrees on extension; to 10 degrees on bending to the left and to the right; and to 15 degrees on rotation to the left and to the right.  Pain was noted at the extremes of each motion.  The examiner noted excessive fatigability on range of motion.  There was no evidence of incoordination on range of motion.  There was no evidence of significant further loss on range of motion post-exercise.  There was no evidence of flare-up.  The examiner also noted adequate distal circulation motion and sensation of both lower extremities.  MRI scans revealed multi-level degenerative disc disease of the lumbosacral spine.  The examiner also opined that it was less likely that the Veteran had experienced incapacitating episodes due to his service-connected degenerative disc disease of the lumbar spine in the past twelve months.

Private treatment records, dated in March 2010, revealed that the Veteran underwent a consultation for hernia discomfort.  The physician at that time indicated that the Veteran's complaints of left lower quadrant pain radiating to the anterior thigh and sometimes to the midline, may be from a musculoskeletal source or spine source.

Rating for the Period Prior to August 17, 2007

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the former rating criteria did not define "mild," "moderate," or "severe" limitation of motion.  However, the revised rating criteria provide some guidance.  Under those criteria, normal forward flexion of the thoracolumbar spine is to 90 degrees.  Normal extension is from 0 to 30 degrees.  Normal lateral flexion, as well as rotation, is from 0 to 30 degrees to the left and right.  38 C.F.R. § 4.71a, Note (2), following General Rating Formula for Disease and Injuries of the Spine (2011).

For the rating period prior to August 17, 2007, the evidence does not reflect severe intervertebral disc syndrome with recurring attacks with intermittent relief, or severe limitation of motion, to warrant a disability rating in excess of 20 percent either under former Diagnostic Code 5293 (renumbered 5243) or former Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  The Veteran could bend forward 60 degrees in 2002, which is more than half of the normal range of motion.  He had nearly normal lateral bending to the right and rotation to each side, and half of the normal lateral bending to the left.  Hence, the Board is unable to find that such limitation approximated the severe level.

Even with consideration of functional loss due to pain, the evidence does not warrant a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine prior to August 17, 2007.  The Veteran did not describe any flare-ups, and there was no objective evidence that the Veteran's pain resulted in additional loss of motion.  No examiner found weakness, fatigability, or incoordination prior to August 17, 2007.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Alternatively, the evidence reflects characteristic pain on motion, as well as muscle spasm and limited motion on forward bending.  While the Veteran favored his right leg, there were no signs of listing of the whole spine to the opposite side, nor other findings of abnormal mobility, prior to August 17, 2007.  While earlier X-rays revealed degenerative changes, loss of lateral motion had not been documented.  In short, the Veteran did not have most of the findings needed for an increased evaluation under former Diagnostic Code 5295 prior to August 17, 2007.

Again, the objective clinical findings consistently failed to show that his disability met the former criteria for an increased rating prior to August 17, 2007.  Hence, the Board must conclude that those findings outweigh the Veteran's lay assertions regarding severity.  

The question now becomes whether the Veteran is entitled to a rating in excess of 20 percent under the general rating formula, from the effective date of the revised criteria in September 2002 and in September 2003.                                               

In this case, prior to August 17, 2007, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees.  Painful motion was noted.  Paravertebral spasm was also noted, and there was no ankylosis of the lumbar spine. The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  No examiner found reversed lordosis or abnormal kyphosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula, based on orthopedic findings.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, VA examiners found no additional loss of motion on repetitive use.  No examiner found weakness, fatigability, or incoordination prior to August 17, 2007.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.
  
With respect to neurological manifestations, the Board notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes prior to August 17, 2007.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

While the Veteran asserted that the symptomatology associated with his service-connected degenerative disc disease of the lumbar spine was severe, the objective findings consistently failed to show that his disability met the criteria for increased evaluations; and the Board concludes that those findings outweigh his lay assertions regarding severity.

In this case, the Board has not ignored the Veteran's description of some sensory deficit in each lower extremity.  The Board finds the Veteran's statements to be credible.  With regard to neurological impairment, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, recent examiners reported subdued reflexes and some muscle atrophy.  No examiner had found significant neurological deficits.  There was, however, MRI evidence of possible nerve root impingement in January 2006.  Given the ongoing reports of slowly worsening pain, the AMC awarded separate 10 percent disability ratings for mild incomplete paralysis of the sciatic nerve of each lower extremity, effective May 15, 2003.  38 C.F.R. §§ 4.123, 4.124 (2011).  There is no indication that incomplete paralysis of the sciatic nerve of each lower extremity was more than mild to warrant disability ratings in excess of 10 percent.  While the Veteran is competent to describe radiating pain down each extremity, the consistent lack of significant objective findings weighed against granting disability ratings in excess of 10 percent for each lower extremity.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for orthopedic findings prior to August 17, 2007; and against disability evaluations in excess of 10 percent for each lower extremity for associated mild, incomplete paralysis of the sciatic nerve, from May 15, 2003.

Rating for the Period from August 17, 2007

Beginning with the August 2007 VA examination, the evidence reflects more severe limitation of motion, as well as dominant pain and severe intervertebral disc syndrome with recurring attacks with intermittent relief.  The Veteran described "temporary" improvement by lying in a semi-reclined position and by taken medications.  The August 2007 examiner specifically noted that the Veteran's gait was slow and measured with use of a cane, but was not reflective of any specific limp favorable of either the left or right lower extremity.  However, excessive fatigability was noted on range of motion.  While the Veteran no longer was considered a candidate for additional back surgery due to other medical conditions, he primarily described persistent symptoms of sciatic neuropathy associated with such nerve root impingement.  However, the August 2007 examiner found adequate distal circulation motion and sensation of both lower extremities.  Even with consideration of functional loss due to pain and other symptoms as contemplated by DeLuca, the net evaluation derived after subtracting 10 percent for disability that existed prior to aggravation is not reflective of pronounced intervertebral disc syndrome; and does not approximate the criteria for award of a disability rating in excess of 40 percent under former Diagnostic Code 5293.  38 C.F.R. § 4.7.  Neither demonstrable muscle spasm nor absent ankle jerk are shown from August 17, 2007.

While the Veteran's disability may be evaluated under former Diagnostic Codes 5292 or 5295, a maximum 40 percent rating is applicable for when there is severe limitation of motion or marked limitation of forward bending in a standing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 or 5295 (2002).  Given that the Veteran is now in receipt of a 40 percent rating under the revised criteria, a separate rating under former diagnostic codes would not be appropriate and would violate the rule against pyramiding of disabilities because each of the former diagnostic codes contemplate limitation of motion.

In fact, a 40 percent rating is the highest schedular evaluation under the revised criteria for orthopedic findings where there is no indication of ankylosis.  See General Rating Formula under 38 C.F.R. § 4.71a (as in effect from September 26, 2003).  Ankylosis or the functional equivalent of ankylosis is not shown at any time during the course of the appeal.  Nor is there evidence of doctor-prescribed bed rest.  In this case, although the Veteran reported in July 2007 that, when his surgery was cancelled, he was not to be on his feet, this evidence does not show incapacitating episodes as defined by VA regulation.  The August 2007 examiner found no evidence that the Veteran had experienced incapacitating episodes due to his service-connected degenerative disc disease of the lumbar spine during the past twelve months.  Hence, there is no basis for a disability evaluation in excess of 40 percent for the Veteran's degenerative disc disease of the lumbar spine from August 17, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The August 2007 examiner noted adequate distal circulation motion and sensation of both lower extremities.  As noted above, 10 percent disability evaluations for neurologic manifestations in each lower extremity have already been assigned; and again, there is no indication that incomplete paralysis of the sciatic nerve of each lower extremity is more than mild to warrant increased disability ratings.  

The Board recognizes that the Veteran is competent to describe symptomatology in his lower extremities. However, in determining the severity of any neurological abnormalities, the Board ultimately places more weight on the consistent findings of the competent health care specialists who conducted his VA examinations.

Therefore, increased disability ratings for the Veteran's service-connected degenerative disc disease of the lumbar spine from August 17, 2007, are not warranted.

Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected degenerative disc disease of the lumbar spine are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for degenerative disc disease of the lumbar spine, for the period prior to August 17, 2007, is denied.

Increased evaluations for associated mild, incomplete paralysis of the sciatic nerve of each lower extremity, for the period prior to and from August 17, 2007, is denied.

An increased evaluation for degenerative disc disease of the lumbar spine, for the period from August 17, 2007, is denied.


REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for increased disability ratings for degenerative disc disease of the lumbar spine includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for degenerative disc disease of the lumbar spine, rated as 40 percent disabling; for radiculopathy of the right lower extremity, rated as 10 percent disabling; for radiculopathy of the left lower extremity, rated as 10 percent disabling; for residuals of fracture of the distal fibula malleolus of the left ankle, rated as 10 percent disabling; for tarsal tunnel syndrome with injury to the deep peroneal nerve, rated as 10 percent disabling; for right tibialis anterior tendonitis, rated as 10 percent disabling; for depression, rated as 10 percent disabling; and for residuals of fracture of the left great toe, rated as 0 percent (noncompensable) disabling.  The combined disability rating clearly meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains steady employment.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected degenerative disc disease of the lumbar spine; radiculopathy of the right lower extremity; radiculopathy of the left lower extremity; residuals of fracture of the distal fibula malleolus of the left ankle; tarsal tunnel syndrome with injury to the deep peroneal nerve; right tibialis anterior tendonitis; depression; and residuals of fracture of the left great toe, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


